            Case 8:20-cv-02402-PJM Document 4 Filed 10/29/20 Page 1 of 1



                         IN THE UNITED STATE DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Greenbelt Division

CAPITAL BANK, NA                                            )
                                                            )
       Plaintiff,                                           )
                                                            )
       v.                                                   )       Civil Law No.: 20-cv-02402
                                                            )
POTOMAC CONSTRUCTION                                        )
1525 P STREET, LLC, et al                                   )
                                                            )
      Defendants.                                           )
_______________________________________

                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff, by its undersigned counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) hereby

dismisses this action without prejudice.

       The Defendants have not filed an answer, a motion for summary judgment, or any

counterclaims.

DATE: October 29, 2020                               /s/Lawrence J. Anderson
                                                     LAWRENCE J. ANDERSON
                                                     #11390
                                                     Nealon & Associates, P.C.
                                                     119 N. Henry Street
                                                     Alexandria, VA 22314
                                                     703-684-5755
                                                     703-684-0153 FAX
                                                     landerson@nealon.com

                                                     Counsel for Capital Bank, NA




                                                1
